EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Raymond Mah (Reg. # 41,426) on 02/23/2022.
With respect to the claims filed 10/06/2021, the application has been amended as follows:
Please amend line 18 of claim 1 to instead recite: --detection start time of the first pulse signal at which a signal level of the ignition control signal changed--
Please amend line 21 of claim 1 to instead recite --second pulse signal at which the signal level of the ignition control signal shifts to the first level-- 
Please amend line 4 of claim 3 to instead recite --which detection of the first pulse signal started in response to a change from the first level to the second-- 
Please amend lines 3-4 of claim 4 to instead recite --information of the first pulse signal and the second pulse signal, and the target secondary current instruction signal based on pulse waveform information of the first pulse signal.--
Please amend line 3 of claim 5 to instead recite --the energy input signal based on a detection interval of the first pulse signal and the second pulse
Please amend line 5 of claim 5 to instead recite --secondary current instruction signal based on a detection period of the first pulse signal.-- 

REASONS FOR ALLOWANCE
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an ignition control device including: “the signal separation unit includes a main ignition signal such that a point in time when a waiting time has passed from a detection start time of the first pulse signal at which a signal level of the ignition control signal changed from a first level to a second level for the first time, and the signal level of the ignition control signal is the second level, is a start of the main ignition signal, and a detection end time of the second pulse signal at which the signal level of the ignition control signal shifts to the first level thereafter is an end of the main ignition signal,” in combination with the remaining limitations of the claim.
U.S. Patent Application Publication No. 2017/0030318 to Nakamura et al. teaches an ignition control device (apparent from at least Figs. 10 & 11) comprising: an ignition coil (3) which generates discharge energy in a secondary coil (7) connected to a spark plug (1) by increasing and decreasing a primary current flowing through a primary coil (6); a main ignition circuit unit (10) which controls energization of the primary coil to perform a main ignition operation for causing the spark plug to generate a spark (apparent from at least Figs. 10 & 11 in view of at least ¶ 0006); and an energy input circuit unit (11) which performs an energy input operation for superimposing a current of the same polarity on a secondary current caused to flow through the secondary coil by the main ignition operation (apparent from at least Figs. 10 & 11 in view of at least ¶ 0007-0008), wherein the ignition control device further comprises a signal separation circuit unit (300) which receives an ignition control signal (IGC) which is a signal combining a main ignition signal (IGW) for controlling the main ignition operation, an energy input signal (IGT) for controlling the energy input operation, and a target secondary current instruction signal (IGA), and separates one or more signals included in the received ignition control signal (apparent from at least Fig. 11 in view of at least ¶ 0115), the ignition control signal includes a first pulse signal and a second pulse signal, and is transmitted prior to the main ignition operation (apparent from at least Fig. 16), and the main ignition circuit unit energizes the primary coil at the start of the main ignition signal and cuts off the energization of the primary coil at the end of the main ignition signal (as discussed by at least ¶ 0006). Nakamura also teaches that the signal separation circuit unit includes a main ignition signal generation circuit which generates the main ignition signal when a signal level of the ignition control signal changed from a first level to a second level for the first time is a start of the main ignition signal, and a detection end time of the second pulse signal at which the signal level of the ignition control signal shifts to the first level thereafter is an end of the main ignition signal (apparent from at least Figs. 10, 11 & 16 in view of at least ¶ 0143-0144); however, Nakamura does not teach that the signal separation unit includes a main ignition signal such that a point in time when a waiting time has passed from a detection start time of the first pulse signal at which a signal level of the ignition control signal changed from a first level to a second level for the first time, and the signal level of the ignition control signal is the second level, is a start of the main ignition signal, and a detection end time of the second pulse signal at which the signal level of the ignition control signal shifts to the first level thereafter is an end of the main ignition signal, as recited by claim 1, and the prior art of record, alone or in combination with Nakamura, does not teach or render obvious this feature of claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747